Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed June 24th, 2022 does not place the application in condition for allowance.
The rejections over Watkins are withdrawn due to Applicant’s amendment.
The rejections based over Daniel in view of Messaoudi are maintained.
New rejections follow.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,038,073.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 3 & 18, Applicant recites, “the solar panel is formed or mounted in at least one of the plurality of walls”.  This limitation has already been recited in claim 1, rendering the scope of this limitation ambiguous.  Appropriate action is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, 9, 11-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (US 4,411,490) in view of Messaoudi (FR 3033963 A1).  Messaoudi is mapped to the English machine translation provided by the EPO website.


In view of Claim 1, Daniel teaches a solar power generation unit (Figure 6) comprising:
at least one optical fiber comprising a light output region comprising a light output window and a light guide region guiding a light wave to the light output region (Figure 6, #126 & Column 11, Lines 57-64);
a housing of a tube type, the housing having an inner space in which the at least one optical fiber is located (Figure 6, the optical fibers protrude into the housing);
a power generation part comprising at least one solar panel provided at least at a side of the inner space of the housing and configured to generate power in response to the light wave incident thereon from the light output region of the at least one optical fiber (Figure 6, #132/134 & Column 12, Lines 11-14).
the light output window comprises discontinuous grooves formed in an outer circumferential surface of the optical fiber (Figure 7, #126 & Column 12, Lines 46-55).
the housing has a plurality of walls forming the inner space (Figure 6, #102-#108 & Column 11, Lines 37-42), at least one optical fiber is located in the inner space of the housing (Figure 6, #126), and the solar panel is formed or mounted in at least one of the plurality of walls (Figure 6, #132).
Daniel teaches that the light output window comprises discontinuous grooves formed in an outer circumferential surface of the optical fiber (Figure 7, #126 & Column 12, Lines 46-55).
Daniel does not disclose that the discontinuous grooves are formed in a spiral shape.
Messaoudi discloses an optical fiber with a light output window that comprises discontinuous grooves formed in a spiral shape in an outer circumferential surface of said optical fiber (Figure 4-5 & Lines 239-248).  Messaoudi teaches that the shape of the openings impacts the quantity of the radiation collected and transported by the fibers (Lines 311-312).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have optical fibers with a light output window that comprises discontinuous grooves formed in a spiral shape in an outer circumferential surface of said optical fiber as disclosed by Messaoudi in Daniel’s solar power generation unit because the shape of the openings impacts the quantity of the radiation collected and transported by the fibers.

In view of Claim 2, Daniel and Messaoudi are relied upon for the reasons given above in addressing Claim 1.  Daniel teaches the housing has a cross-section with a square shape (Figure 6, #100).

In view of Claim 3, Daniel and Messaoudi are relied upon for the reasons given above in addressing Claim 1.  Daniel teaches the housing has a plurality of walls forming the inner space (Figure 6, #102-#108 & Column 11, Lines 37-42), at least one optical fiber is located in a middle region of the inner space of the housing (Figure 6, #126), and the solar panel is formed or mounted in at least one of the plurality of walls (Figure 6, #132).

In view of Claim 4, Daniel and Messaoudi are relied upon for the reasons given above in addressing Claim 3.  Daniel teaches one or more ribs supporting the optical fiber located in the inner space are formed to protrude from the plurality of walls of the housing (Figure 6, #144/#146 & Column 12, Lines 29-31).

	In view of Claim 7, Daniel and Messaoudi are relied upon for the reasons given above in addressing Claim 1.  Daniel teaches the housing has a plurality of walls surrounding the at least one optical fiber (Figure 6, #102-#108 & Column 11, Lines 37-42), the at least one optical fiber is located in at least one of a plurality of corners between the plurality of walls in the inner space (Figure 6, #126 – optical fibers are located in the edges of the housing), and the solar panel on which the light wave is incident from the light output region of the at least one optical fiber is formed/mounted in at least one of the plurality of walls (Figure 6, #132).

	In view of Claim 9, Daniel and Messaoudi are relied upon for the reasons given above in addressing Claim 2.  Daniel teaches a rib supporting the at least one optical fiber is formed in an inner wall of the housing (Figure 6, #144/#146 & Column 12, Lines 29-31) and the solar panel is formed in the inner wall and the rib of the housing (Figure 6, #132/#134).

	In view of Claim 11, Daniel and Messaoudi are relied upon for the reasons given above in addressing Claim 1.  Daniel teaches the inner space of the housing is isolated from outside by an end cap (Figure 6, #102/#104).  Daniel teaches the device can be made water tight, it is the examiner’s position that this would maintain and air tight configuration of the housing (Column 15, Lines 64-68).

	In view of Claim 12, Daniel teaches a solar power generation system (Figure 1 & 6) comprising:
a plurality of solar power generation units (Figure 6, #100 – Column 16, Lines 7-10 – there can be arrays of LEC 100);
an optical structure for supplying sunlight to at least one of the plurality of solar power generation units (Figure 1A & Column 5, Lines 43-62); 
wherein at least one of the solar power generation units comprises:
at least one optical fiber comprising a light output region comprising a light output window and a light guide region guiding a light wave to the light output region (Figure 6, #126 & Column 11, Lines 57-64);
a housing of a tube type, the housing having an inner space in which the at least one optical fiber is located (Figure 6, the optical fibers protrude into the housing);
a power generation part comprising at least one solar panel provided at least at a side of the inner space of the housing and configured to generate power in response to the light wave incident thereon from the light output region of the at least one optical fiber (Figure 6, #132/134 & Column 12, Lines 11-14); and
the optical structure is configured to converge sunlight to the light guide region of the at least one optical fiber and supply the light wave to the solar power generation unit (Figure 1A & Column 5, Lines 43-62).
the housing has a plurality of walls forming the inner space (Figure 6, #102-#108 & Column 11, Lines 37-42), at least one optical fiber is located in the inner space of the housing (Figure 6, #126), and the solar panel is formed or mounted in at least one of the plurality of walls (Figure 6, #132).
Daniel teaches that the light output window comprises discontinuous grooves formed in an outer circumferential surface of the optical fiber (Figure 7, #126 & Column 12, Lines 46-55).
Daniel does not disclose that the discontinuous grooves are formed in a spiral shape.
Messaoudi discloses an optical fiber with a light output window that comprises discontinuous grooves formed in a spiral shape in an outer circumferential surface of said optical fiber (Figure 4-5 & Lines 239-248).  Messaoudi teaches that the shape of the openings impacts the quantity of the radiation collected and transported by the fibers (Lines 311-312).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have optical fibers with a light output window that comprises discontinuous grooves formed in a spiral shape in an outer circumferential surface of said optical fiber as disclosed by Messaoudi in Daniel’s solar power generation unit because the shape of the openings impacts the quantity of the radiation collected and transported by the fibers.

In view of Claim 13, Daniel and Messaoudi are relied upon for the reasons given above in addressing Claim 12.  Daniel teaches the light guide region of the optical fibers of the plurality of the power generation units are grouped into one or more groups and facets of the optical fibers of the one or more groups form a light wave incident surface (Figure 6-7, #126 & Column 12, Lines 46-68).

In view of Claim 15, Daniel and Messaoudi are relied upon for the reasons given above in addressing Claim 13.  Daniel teaches one or more ribs supporting the optical fiber located in the inner space are formed to protrude from the plurality of walls of the housing (Figure 6, #144/#146 & Column 12, Lines 29-31).

In view of Claim 18, Daniel and Messaoudi are relied upon for the reasons given above in addressing Claim 1.  Daniel teaches the housing has a plurality of walls surrounding the at least one optical fiber (Figure 6, #102-#108 & Column 11, Lines 37-42), the at least one optical fiber is located in at least one of a plurality of corners between the plurality of walls in the inner space (Figure 6, #126 – optical fibers are located in the edges of the housing), and the solar panel on which the light wave is incident from the light output region of the at least one optical fiber is formed/mounted in at least one of the plurality of walls (Figure 6, #132).

	In view of Claim 19, Daniel and Messaoudi are relied upon for the reasons given above in addressing Claim 1.  Daniel teaches the inner space of the housing is isolated from outside by an end cap (Figure 6, #102/#104).  Daniel teaches the device can be made water tight, it is the examiner’s position that this would maintain and air tight configuration of the housing (Column 15, Lines 64-68).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (US 4,411,490) in view of Messaoudi (FR 3033963 A1) in view of Pisharodi (US 2016/0197577 A1).  Messaoudi is mapped to the English machine translation provided by the EPO website.


In view of Claims 8 and 10, Daniel and Messaoudi are relied upon for the reasons given above in addressing Claim 2.  Daniel teaches the inner space of the housing of the tube type has an inner wall and that the optical fiber is spaced from the inner wall (Figure 6-7) but does not disclose the housing has an inner wall with a corrugated shape such that the solar panel is formed in the inner wall.
Pisharodi teaches an inner wall with a corrugated shape and a solar panel formed in the inner wall that advantageously facilitates light reflecting and scattering towards the sides of the panel (Figure 11 & Paragraph 0065).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the housing with inner wall with a corrugated shape such that the solar panel is formed in the inner wall for the advantages of facilitating light reflecting and scattering towards the sides of the panel.


Response to Arguments
Applicant argues that Messaoudi does not teach “wherein the light output window comprises continuous or discontinuous grooves formed in a regular spiral shape in an outer circumferential surface of the at least one optical fiber”.  The Examiner respectfully points out to Applicant that Messaoudi teaches the light output window is present on both a top and bottom of the optical fiber (Figure 5, #60), therefore the light output window comprises discontinuous grooves formed in a regular spiral shape in an outer circumferential surface of the at least one optical fiber.  Messaoudi teaches that preferably the openings 60 are made only on a portion of the sheath directly opposite the face 50 of the volume 48 (Page 6, Lines 245-248), this implies an embodiment where the light output is present as discontinuous grooves formed in a regular spiral shape in an outer circumferential surface of the at least one optical fiber.  Accordingly, for the reasons stated above, this argument is unpersuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726